

114 HR 5544 IH: Terrorist Screening Database Improvement Act
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5544IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Jolly introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the transfer of a firearm to a person whose name
			 is in the Terrorist Screening Database, and for other purposes.
	
 1.Short titleThis Act may be cited as the Terrorist Screening Database Improvement Act. 2.Prohibition on transfer of firearm to person whose name is in the Terrorist Screening Database; procedural rules (a)ProhibitionThe first sentence of section 922(d) of title 18, United States Code, is amended—
 (1)by striking or at the end of paragraph (8); (2)by striking the period at the end of paragraph (9) and inserting ; or; and
 (3)by adding at the end the following:  (10)is an individual whose name appears in the Terrorist Screening Database maintained by the Federal Bureau of Investigation..
				(b)Procedural rules
 (1)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 925A the following:
					
						925B.Procedures applicable with respect to firearm transfers to suspected terrorists
 (a)If a licensee contacts the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act to request a unique identification number for the transfer of a firearm to a person under section 922(t) of this title, and—
 (1)the information available to the system indicates that the transfer of a firearm to the person would violate section 922(d)(10) of this title, the system shall immediately notify the Attorney General of the information; or
 (2)the person has been or is under a terrorism investigation conducted by the Department of Justice or any other department or agency of the Federal Government, the system shall notify the appropriate division of the Federal Bureau of Investigation of the request and pending firearm transfer.
 (b)Within 10 days after the Attorney General receives a notice pursuant to subsection (a)(1) with respect to a person, the Attorney General shall notify the person that the name of the person appears in the Terrorist Screening Database maintained by the Federal Bureau of Investigation.
							(c)
 (1)Within 30 days after a person receives a notice pursuant to subsection (b), the person may bring an action against the United States in the United States district court for the judicial district in which the person resides, to require the United States to demonstrate why the name of the person appears in the Terrorist Screening Database maintained by the Federal Bureau of Investigation.
 (2)In an action brought under this subsection: (A)If the United States fails to demonstrate by a preponderance of the evidence that the plaintiff may intend to cause harm to others or engage in terrorism or activities in support of terrorism, the court shall order the Federal Bureau of Investigation to remove the name of the plaintiff from the Terrorist Screening Database maintained by the Federal Bureau of Investigation, and may provide such other relief to the plaintiff as the court deems appropriate.
 (B)The court shall find that the United States has failed to make the demonstration described in subparagraph (A) with respect to a plaintiff if the United States has failed to—
 (i)comply with subsection (b) with respect to the plaintiff; or (ii)respond in a timely manner in the action.
 (3)The court shall seal all proceedings in an action brought under this subsection.. (2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 925A the following:
					
						
							925B. Procedures applicable with respect to firearm transfers to suspected terrorists..
				